DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (US publication 2019/0221672 A1), hereinafter referred to as Xiao672.

Regarding claim 1, Xiao672 teaches a LTPS TFT substrate (fig. 4f and related text), comprising: a base substrate (1, [0061-0068], fig. 4f), a polysilicon active layer (2) on the base substrate, a gate insulation layer (3) on the base substrate, and a gate (4) and a source/drain on the gate insulation layer (shown in fig. 3k), wherein the gate .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US patent 6,639,279 B2), hereinafter referred to as Sung279, in view of Zhang et al. (CN publication 103972070A, English translation), hereinafter referred to as Zhang070.

Regarding claim 1, Sung279 teaches a manufacturing method of Low Temperature Poly-silicon (LTPS) thin film transistor (TFT) substrates (fig. 2-3 and related text), comprising: S1: providing a base substrate (1, col. 3, fig. 2a), and forming a polysilicon active layer (12, col. 2) on the base substrate (fig. 2a); S2: depositing a gate insulation layer (6, col. 3) on the base substrate (fig. 2c), wherein the gate insulation layer covers the polysilicon active layer; and S3: forming a gate (7, col. 3) and a source/drain (10/11, col. 3) on the gate insulation layer (fig. 3g).
Sung279 does not explicitly teach and applying a nitrogen doping process using nitrogen-containing plasma toward the gate insulation layer. However, Sung279 teaches a method of manufacturing the semiconductor device comprises processing the surface 
Assuming arguendo that Sung279 does not teach applying a nitrogen doping process using nitrogen-containing plasma toward the gate insulation layer.
Zhang070 teaches applying a nitrogen doping process using nitrogen-containing plasma toward the gate insulation layer ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Sung279 with that of Zhang070 so that applying a nitrogen doping process using nitrogen-containing plasma toward the gate insulation layer to provide a method for producing a gate oxide layer which solves the problem of low nitrogen content or unstable nitrogen content in the prior art in which a gate oxide layer is incorporated ([0012]).
Regarding claim 2, Sung279 teaches wherein the gate insulation layer is a silicon oxide layer (line 15-20, col. 3).
Regarding claim 5, Sung279 teaches wherein before forming the source/drain, the step S3 further comprises: forming through holes on the gate insulation layer, wherein the through holes corresponds to tops of two ends of the polysilicon active layer, and after the source/drain is formed, the source/drain contact with the polysilicon active layer via the through holes (fig. 3f & 3g).
Regarding claim 8, Sung279 teaches a LTPS TFT substrate (fig. 1 and related text), comprising: a base substrate (1, col. 3), a polysilicon active layer (12, col. 2) on the base substrate, a gate insulation layer (6, col. 3) on the base substrate (fig. 1), and a gate (7, col. 3) and a source/drain (10/11, col. 3) on the gate insulation layer (fig. 1), wherein the gate insulation layer covers the polysilicon active layer (fig. 1).
Sung279 does not explicitly teach and the gate insulation layer being applied with a nitrogen doping process. However, Sung279 teaches a method of manufacturing the semiconductor device comprises processing the surface of a semiconductor layer made of active polycrystalline silicon with plasma using ammonia gas and silane gas to form an interface layer made of silicon nitride on the surface of the semiconductor layer, and processing the interface layer with plasma by using nitrous oxide and silane gas to form an insulating layer made of silicon oxide (line 15-25, col. 2) and thus makes limitation “and the gate insulation layer being applied with a nitrogen doping process” obvious as this method is capable of securely nitriding the surface of the active polycrystalline silicon layer by plasma processing using ammonia gas to form the interface layer having desired interfacial quality and can also simultaneously compensate for defects of the active polycrystalline silicon layer and form the interface layer on the surface of the active polycrystalline silicon layer (line 24-30, col. 2).

Zhang070 teaches the gate insulation layer being applied with a nitrogen doping process ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Sung279 with that of Zhang070 so that and the gate insulation layer being applied with a nitrogen doping process to provide a gate oxide layer which solves the problem of low nitrogen content or unstable nitrogen content in the prior art in which a gate oxide layer is incorporated ([0012]).
Regarding claim 9, Sung279 teaches wherein the gate insulation layer is a silicon oxide layer (line 15-20, col. 3).

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sung279 in view of Zhang070, as applied to claim 1 above, and further in view of Sato et al. (US publication 2007/0111458 A1), hereinafter referred to as Sato458.

Regarding claim 3, Sung279 and Zhang070 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Sung279 and Zhang070 also teach wherein in the step S2, at least one of ammonia (NH3), nitrogen (N2), and nitrous oxide (NO2) is selected as a reactive gas in a Plasma Enhanced Chemical Vapor Deposition (PECVD) device so as to produce the 
Sung279 and Zhang070 do not explicitly disclose and an electric power used by the PECVD device to perform the nitrogen doping process on the polysilicon active layer is in a range from 2000 to 10000w, and the nitrogen doping process is applied to the gate insulation layer for a time period ranging from 10 to 120 seconds.
Sato458 discloses and an electric power used by the PECVD device to perform the nitrogen doping process on the polysilicon active layer is in a range from 2000 to 10000w, and the nitrogen doping process is applied to the gate insulation layer for a time period ranging from 10 to 120 seconds (overlaps with claimed range, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sung279 and Zhang070 with that of Sato458 so that and an electric power used by the PECVD device to perform the nitrogen doping process on the polysilicon active layer is in a range from 2000 to 10000w, and the nitrogen doping process is applied to the gate insulation layer for a time period ranging from 10 to 120 seconds for optimizing the deposition process ([0030]).
Regarding claim 4, Sung279, Zhang070, and Sato458 disclose all the limitations of claim 3 as discussed above on which this claim depends.
Sung279 and Zhang070 also teaches wherein in the step S2, the ammonia (NH3) is selected as the reactive gas in the PECVD device so as to produce the nitrogen-containing plasma (line 15-23, col. 2 of Sung279 and [0040-0042] of Zhang070).

Sato458 discloses the power, pressure, time, and N.sub.2 flow may be varied. For example, various combinations of RF powers ranging from about 800 W to 2500 W, pressures ranging from about 10 mT to 100 mT, times ranging from about 5 sec to 60 sec, and/or gas mixtures (e.g., He, Ar, N, etc.) may result in effective recipes for plasmas with different levels of aggressiveness. Other ranges may be used, and may vary, for example, with chamber and/or substrate size (e.g., such as for 200 mm substrates). ([0030]) and makes claimed limitation obvious as it contemplates other ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sung279 and Zhang070 with that of Sato458 so that and the electric power used by the PECVD device to perform the nitrogen doping process on the polysilicon active layer is in a range from 6000 to 8000w, and the nitrogen doping process is applied to the gate insulation layer for the time period ranging from 40 to 70 seconds for optimizing the deposition process ([0030]).

Claim 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sung279 in view of Zhang070, as applied to claim 1 above, and further in view of Shiota (US publication 2010/0244037 A1), hereinafter referred to as Shiota037.

Regarding claim 6, Sung279 and Zhang070 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Sung279 and Zhang070 do not teach wherein the step S1 or the step S3 further comprises: applying a P-type ion doping to the polysilicon active layer.
Sato458 discloses wherein the step S1 or the step S3 further comprises: applying a P-type ion doping to the polysilicon active layer (boron, [0048-0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sung279 and Zhang070 with that of Sato458 so that wherein the step S1 or the step S3 further comprises: applying a P-type ion doping to the polysilicon active layer to make PMOS.
Regarding claim 7, Shiota037 teaches wherein the ions doped during the P-type ion doping are boron ions ([0050]).
Regarding claim 10, Sung279 and Zhang070 disclose all the limitations of claim 8 as discussed above on which this claim depends.
Sung279 also teaches through holes corresponds to tops of two ends of the polysilicon active layer are configured on the gate insulation layer, and the source/drain contact with the polysilicon active layer via the through holes (fig. 3f & 3g).
Sung279 and Zhang070 do not teach wherein a P-type ion doping is applied to the polysilicon active layer.
Sato458 discloses wherein a P-type ion doping is applied to the polysilicon active layer (boron, [0048-0050]).
.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US publication 2019/0221672 A1), hereinafter referred to as Xiao672, in view of Sung (US patent 6,639,279 B2), hereinafter referred to as Sung279.

Regarding claim 1, Xiao672 teaches a manufacturing method of Low Temperature Poly-silicon (LTPS) thin film transistor (TFT) substrates (fig. 4a-4f), comprising: S1: providing a base substrate (1, [0061-0068]), and forming a polysilicon active layer (2) on the base substrate; S2: depositing a gate insulation layer (3) on the base substrate and applying a nitrogen doping process toward the gate insulation layer ([0066]), wherein the gate insulation layer covers the polysilicon active layer (fig. 4f); and S3: forming a gate and a source/drain on the gate insulation layer (shown in fig. 3j-3k).
Xiao672 does not explicitly teach nitrogen-containing plasma.
Sung279 teaches nitrogen-containing plasma (col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Xiao672 with that of Sung279 so that applying a nitrogen doping process using nitrogen-containing plasma toward the gate insulation layer to provide a method for producing a gate oxide layer .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Claim 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,516,058 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-10 of the instant application is encompassed by the subject matter of the Claims 1-14 of U.S. Patent No. 10,516,058 B2 and is obvious in view of Sung (US patent 6,639,279 B2), Sato et al. (US publication 2007/0111458 A1), and Shiota (US publication 2010/0244037 A1) (see rejections above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828